DETAILED NON-FINAL OFFICE ACTION

This action is responsive to Applicant’s filing of a Request for Continued Examination, dated 10/28/2020. The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.

Reissue Application
The instant application is a reissue application of U.S. Patent No. 8,356,067, hereinafter “the ‘067 Patent”. Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the ‘067 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘067 Patent. Furthermore, based upon the Examiner's independent review of the ‘067 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations, or certificates of correction.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application was filed Jan. 12, 2015.  Thus, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 made in this application are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,356,067 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance; a supplemental oath/declaration will be required. See MPEP § 1414.01.

Response to Amendment
The amendment filed 10/28/2020 to the claims do not comply with 37 CFR 1.173(c), which sets forth the manner of making amendments in reissue applications. 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(c),
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
 
When reviewing the Applicant’s submitted explanation to the amendment made to the claims, it is seen in several sections the phrase, “See Appendix in prior response for support of amendments made earlier in prosecution.” However, upon further review into the claim amendment history, there are many of these section that do not exist in the claim history, i.e., several appendixes refer back to another appendix which refers to an appendix that does not exist. Applicant is asked to fix this minor issue.

Response to Arguments

In the Remarks, Applicant argues the rejections with regards to the claims reciting the term “virtual device”. 
As to all the remarks regarding this topic, it is clear that the term is not even present in the body of the specification. The limitation is only mentioned in the “Field of The Invention” which does not state in it any of the claimed features. There is not a hint of the term “virtual 

Applicant’s arguments with respect to the other 35 U.S.C. § 112 rejections have been considered and are persuasive.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection have been considered but are moot because the amendments to the claims have changed the rejection.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the claims using the broadest reasonable interpretation.

Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Accordingly, Examiners conclude that Applicant has not acted as its own lexicographer.
//**************************************************************************//


B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support her interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Virtual Device:  “As is well known in the field of computer science, a virtual machine (VM) is a software abstraction--a "virtualization"--of an actual physical computer system. As such, each VM will typically include a virtual CPU, a virtual mass storage disk, a virtual system memory, a virtual operating system (which may simply be a copy of a conventional operating system), and various virtual devices such as a network connector, in which case the virtual operating system will include corresponding drivers. All of the components of the VM may be implemented in software using known techniques to emulate the corresponding components of an actual computer,” Nelson et al. U.S. Patent No. 6,961,941.
From this interpretation of the term “virtual device”, or otherwise known in the art at a “virtual machine”, it is seen that a “virtual device” is a software abstraction “a virtualization” of an actual physical computer, i.e., software emulating actual hardware computers. 

35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph)
When evaluating whether § 112(f) should be applied to the claim limitation, MPEP 2181(I) sets forth a 3-prong analysis for applying § 112(f) when: 
(A) the claim limitation uses the term “means” or a term as a substitute for “means” that is generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the phrase “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” (e.g., “means for”) or another linking word; and 
(C) the phrase “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function. 
The following is a quotation of 35 U.S.C. 112(f):                                                                                                           
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.    
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 84 limitations of “means for identifying” and “means for accessing”, claims 85 and limitation of “means for tracking”, and all meet the criteria for invoking 35 U.S.C. §112(f), Pre-AIA  35 U.S.C. §112 6th ¶. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 84 and 85, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP §§ 2173 & 2181 II.B. et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 251
Claims 1 – 26, 32 – 47, 49 – 74, 76 – 101, 105 – 126, 128 – 135, 138 – 185 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
Claims 1 and 11 recite the limitation of, “mapping the constellation against the access service… at least one of the constellations to implement a virtual device,” and “providing an identification of the at least one determined service… implement the virtual device”. The specification does not teach mapping or providing an identification with regards to a “virtual device”. The specification does not teach a “virtual device” as the Applicant as claimed. The only recitation of a “virtual device” is found at a very general overview in the Applicant’s “Field of the Invention section where it is stated, “The invention generally relates to providing services to devices, and more particularly to aggregating installed devices to define a virtual device, which may then be provisioned according to the capabilities of the virtual device.” This level of detail that is claimed is not equivalent as to what is stated in the specification, see, MPEP 1412.01, Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014). In Antares Pharma, Inc., the court found the disclosure was not sufficient because the new reissued claims were "merely suggested or indicated in the original specification" and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application "constitute[d] parts or portions of the invention." Antares Pharma, Inc., 771 F.3d at 1359, 112 USPQ2d at 1868 (quoting Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42-43 (1893)). In Antares Pharma, Inc., the court stated "[a]lthough safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification.” To satisfy the original patent requirement where a new invention is sought by reissue, "… the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention." Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871.  

Claim 32 recited the limitation of, “a first virtual device” and “a second virtual device” with performs various functions. The specification is void of such teachings specific to virtual devices.Page 9 of 127U.S. Patent App. Ser. No. 14/594,752Response to Office Action dated September 6, 2018
 Claims 33, 45, 46, 52, 61, 62, 63, 64, 65, 72, 73, 77, 83, 84, 86, 101, 117, 124, 125, 135, 138, 140, 141, 143, 144, 146 – 150, 159, 168, and 179 has similar issues as stated above in which each claim recites a limitation that is not taught with regards to the term “virtual device”. See, MPEP 1412.01, Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014). To satisfy the original patent requirement where a new invention is sought by reissue, "… the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention." Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871.  

Claims 138, 141, and 144 recites, “identify at least one virtual device… including at least one first service description of the first device… transmit to a second device… update the at least one virtual device with the at least…” The Applicant’s specification does not teach a “virtual device” in the amount of specificity or function as stated in the claim language. As stated above, the term “virtual device” is only used in the Applicant’s specification at a high level of description and does not teach the claim limitations as newly presented. See, MPEP 1412.01, Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014). To satisfy the original patent requirement where a new invention is sought by reissue, "… the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention." Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871.  

Dependent claims are rejected because of their dependency on the above rejected independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 26, 32 – 47, 49 – 74, 76 – 101, 105 – 126, 128 – 135, 138 – 185  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 11 recite the limitation of, “mapping the constellation against the access service… at least one of the constellations to implement a virtual device,” and “providing an identification of the at least one determined service… implement the virtual device”. The specification does not teach mapping or providing an identification with regards to a “virtual device”. The specification does not teach a “virtual device” as the Applicant as claimed. The only recitation of a “virtual device” is found at a very general overview in the Applicant’s “Field of the Invention section where it is stated, “The invention generally relates to providing services to devices, and more particularly to aggregating installed devices to define a virtual device, which may then be provisioned according to the capabilities of the virtual device.” This level of detail that is claimed is not equivalent as to what is stated in the specification.

Claim 20 recited the limitation of, “utilizePage 9 of 127U.S. Patent App. Ser. No. 14/594,752Response to Office Action dated September 6, 2018 supervisory pull system to automatically obtain software to provision the device in the at least one constellation to implement the virtual device in the network, wherein the software defines services that are pre-written for interfaces of the resource context”. The specification does not specifically teach a supervisory pull system to automatically obtain software to implement a virtual device. The specification does not teach the details of a virtual device as would be suggested by the claim limitations. The only recitation of a “virtual device” is found at a very general overview in the Applicant’s “Field of the Invention section where it is stated, “The invention generally relates to providing services to devices, and more particularly to aggregating installed devices to define a virtual device, which may then be provisioned according to the capabilities of the virtual device.” This level of detail that is claimed is not equivalent as to what is stated in the specification.
Claims 25 have similar issues with the claiming of “virtual device” and are rejected for similar reasons.

Claim 32 recited the limitation of, “a first virtual device” and “a second virtual device” with performs various functions. The specification is void of such teachings specific to virtual devices.Page 9 of 127U.S. Patent App. Ser. No. 14/594,752Response to Office Action dated September 6, 2018
 Claims 33, 45, 46, 52, 61, 62, 63, 64, 65, 72, 73, 77, 83, 84, 86, 101, 117, 124, 125, 135, 138, 140, 141, 143, 144, 146 – 150, 159, 168, and 179 has similar issues as stated above in which each claim recites a limitation that is not taught with regards to the term “virtual device”.

Claims 138, 141, and 144 recites, “identify at least one virtual device… including at least one first service description of the first device… transmit to a second device… update the at least one virtual device with the at least…” The Applicant’s specification does not teach a “virtual device” in the amount of specificity or function as stated in the claim language. As stated above, the term “virtual device” is only used in the Applicant’s specification at a high level of description and does not teach the claim limitations as newly presented.

All claims that depend on the rejected independent claims stated above are rejected because of their dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 9, and 11 – 18,  20 – 22, 32 – 44, 47, 49 – 74, 76 – 82, 84, 85, 117 - 123, 126, 128 – 135, 138 – 154,  155, 159 - 164, 168, 169, 172 – 176, 178, and 180 – 187 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Rudland et al. U.S. Pub. No. 2002/0062417, hereinafter “Rudland”, in further view of Weisman et al. U.S. Pub. No. 2002/0112058, hereinafter “Weisman”, in further view of Du et al. 5826239, hereinafter Du.



Claim 1
A method for a service source to provision resources communicatively coupled with a first local area network, said resources including devices in an environment, the method comprising:
It is seen in Rudland the use of multiple resources and the ability to tailor those recourse to provide a specific service, (e.g., ¶¶0004, 0021 et seq., Fig. 3.).
receiving from a service host a resource context identifying the resources for the environment in response to an addition of a device to the first local area network, different sets of the devices included in different constellations; 
As closely interpreted by the Examiner Rudland teaches adding devices and communicating their capabilities to different sections of the network, (e.g., ¶¶ 0021 – 0032). The additions to the network are a part of a set of devices in a “constellation”, (e.g., Fig. 3 & ¶ 0030 et seq.). 
accessing service descriptions of services offered by the service source as well as services offered by other service sources communicatively coupled with the service source; 
Rudland teaches storing on different gateways, the functions of specific devices in their environment called FCM, (e.g., ¶¶ 0030 et seq.). These FCMs describe a function the devices can perform, this would mean that the function can also be interpreted as the service the device can provide, i.e., VCR can record and therefore provide that service. Weisman more explicitly teaches the service description offered by a source, i.e., the service objects are similar in nature to FCMs of Rudland, (e.g., Weisman, ¶¶0036 et seq., 0054, 0086 et seq.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Weisman with Rudland because utilizing a specific service description allows each server description to be listed with its actions and state variables. Together, these comprise the service interface that define the ways in which control points can interact with the service, (e.g., ¶¶ 0054 – 0065 et. seq.).
mapping the constellations against the accessed service descriptions to determine at least one service operable to aggregate functions of the devices in at least one of the constellations to implement a virtual device; and 
As stated above, Rudland teaches the use of constellations, i.e., a group of devices and their functions, see above. Du specifically discloses the use of policies to determine how resources are related to the tasks within their system, (e.g., 10:48 – 11:9, 13:38 et seq.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Du with Rudland and Weisman because mapping specific groups of devices that perform specific functions allows the system to keep track of not only static information of resources such as roles and addresses, but also dynamic status information such as availability and workload. 
It is noted that a “virtual device”, as known in the art, can be interpreted as a collection of programming language from a device or devices themselves to “appear” as one or more device. A virtual device could be a “copy” of a device on a proxy of sorts that is would be the mediator between a device/user requesting a service and a device providing the service. It is also noted that the Applicant’s teaching of “virtual device” is limited to a small recitation in the background of the invention. It is seen that the DCM in Rudland is not the devices themselves but a virtual representation of them in the gateway, (e.g., ¶¶ 0030 et seq.).
providing an identification of the at least one determined service to the service host to facilitate provisioning of the devices in the at least one constellation to implement the virtual device in the first local area network.
As stated above Rudland teaches constellations utilized for a user to request a specific service from the system, i.e., recording a TV show, see above. Du more specifically discloses providing the identification of at least one service the group can perform along with other credentials, (e.g., 4:20 – 5:20, 14:39 – 15:27 et seq. & table in col. 17). It would have been obvious to one skilled in the art to combine Du with Rudland because providing a type of identification of at least one service from a resource allows the system to actually find and allocate the resources to the requester while update what resources are available for other requests.

Claim 2
A method of claim 1, wherein the resource context is received over a second network different from the first network.
Rudland teaches more than one cluster of nodes that are connected gateways, (e.g., Fig. 3 and supporting areas of the specification.).

Claim 4
The method of claim 1, wherein the accessing of the service descriptions of the services offered by the service sources comprises: cataloging, prior to receiving the resource context, services provided by the service sources.  
Rudland teaches “cataloging” as part of storing the FCM and DCM in the gateways, (e.g., ¶¶0024 – 0030 et seq.).



Claim 5
The method of claim 1, wherein the accessing of the service descriptions of the services offered by the service sources comprises: cataloging services provided by the service sources.  
Rudland teaches “cataloging” as part of storing the FCM and DCM in the gateways, (e.g., ¶¶0024 – 0030 et seq.).

Claim 6
The method of claim 1, further comprising: responsive to receiving the resource context, querying a service catalog for descriptions of services currently offered by the service sources. 
Rudland teaches such a querying of the service catalog, (e.g., ¶¶0030 et seq. “query the registry”).
Claims 22, 44, 71, and 123 teach similar limitations as is stated above and are therefore rejected for similar reasons as cited above.

Claim 7
The method of claim 1, further comprising: 
receiving a request to use the at least one determined aggregate service; and
facilitating access to program code required to use the at least one determined aggregate service.  
Rudland teaches the aggregated servers as described above. Du discloses receiving the request for a group and facilitating access to the code, (e.g., 4:20 – 5:20, 14:39 – 15:27 et seq. & table in col. 17). It would have been obvious to one skilled in the art to combine Du with Rudland because of similar reasons stated above.

Claim 8
The method of claim 7, wherein the facilitating of the access to program code comprises a selected one of: 
providing a Uniform Resource Locator (URL) to the program code; or
providing a Web Service URI (Uniform Resource Identifier) for accessing and downloading the program code. 
Weisman teaches URI and URL, (e.g., ¶¶ 0996 & 1000 et seq.). It would have been obvious to one of ordinary skill in the art to use a standard program to perform a desired computer function because the outcome would be a predictable result of the computer being executed by a readily used program code.
Claims 35, 36, 67, and 120 teach similar limitations as is stated above and are therefore rejected for similar reasons as cited above.

Claim 9
The method of claim 7, wherein the facilitating of the access to the program code comprises: 
copying the program code from a storage containing the at least one determined aggregate service; and 
Rudland teaches copying the FCM and DCM to multiple gateways, (e.g., ¶¶ 0030 et seq.).
sending the program code to the service host. 
Rudland teaches sending the “program code”, (e.g., ¶¶ 0030).

Claims 3, 11, 12, 13, 14, 15, 16, 17, and 18 claim similar limitations as described above and are rejected for similar reasons as stated above.

The teachings for claim 20 can be found in the same cited areas as stated in the above rejections.

Claims 138, 141, 144 teach similar limitations as is stated above and are therefore rejected for similar reasons as cited above. Furthermore, the claimed limitation of transmitting to a second device within the peer-to-peer network at least one request to update the at least one aggregate service with at least one service description of the first device, or the like, is taught by Weisman, (e.g., ¶ 0816, 0835 – 0849, When new capabilities and services are offered, they are added to the database and the system is updated.). Furthermore, in light of the 112 rejection, Rudland in combination with Weisman and Du teach a virtual device as described above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Weisman with Mathews because updating a system allows a system to stay current with new users or technology that arrives and would be implemented with the current system. 

Claim 21
The non-transitory computer storage medium of claim 20 wherein the instructions cause the one or more processors to access the plurality of service descriptions at least by receiving one or more service descriptions from a peer device.
As closely interpreted by the Examiner, Rudland  in view of Weisman teach accessing the plurality of services descriptions as stated above, and as previously stated the prior art of Weisman specifically teach the P2P network and would be obvious for similar reasons stated above.
Claims 34, 66, and 119 teach similar limitations as is stated above and are therefore rejected for similar reasons as cited above.

Claim 40
The non-transitory computer storage medium of claim 32 wherein the instructions cause the one or more processors to at least transmit a response to a discovery protocol request received from the second device. 
As closely interpreted by, Weisman teaches the transmitting a response to a discovery protocol request received from the second device, (e.g., ¶ 0849 – 0854 et seq. & 0933 et seq.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Weisman with Rudland because utilizing discovery protocols allows new devices to advertise they are connected and require service and/or to be added to the network. 

Claims 41, 42, 69, and 121 teach similar limitations as is stated above and are therefore rejected for similar reasons as cited above.

Claims 56, 81, 133, 154, 163, and 169 teach similar limitations as is stated above, i.e., “real-time” is not defined in the specification and is extremely broad, and are therefore rejected for similar reasons as cited above.
Claim 58
The non-transitory computer storage medium of claim 55 wherein the instructions cause the one or more processors to at least receive a subset of the available services for the resource context within the catalog.
As closely interpreted by the Examiner, most systems would always send a “subset” of available resources since not all resources are needed for every specific request. Du teaches only using specific resources for a request and therefore would be a subset of all available services/ resources, (e.g., see above cited areas). It would have been obvious to one of skill in the art at the time the invention was made to combine Du with Rudland because of similar reasons stated above.

Claim 155
The non-transitory computer storage medium of claim 150 wherein the instructions cause the one or more processors to at least:
present via a user interface the at least one catalogued service.
Rudland teaches a user interface, (e.g., ¶ 0021). Weisman also teaches a user interface, (e.g., ¶¶ 0006 et seq. & 0033 et seq.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Weisman with Rudland since displaying a selection option for a user give the user control of the system and what they would specifically want from a system.

Claims 32, 33, 39, 43, 47, 49, 50, 51, 52, 53, 54, 55, 59, 60, 61, 62, 63, 64, 65, 68, 70, 72, 73, 74, 76, 77, 78, 79, 80, 84, 85, 117, 118, 122, 126, 128, 129, 130, 131, 132, 135, 139, 140, 142, 143, 145, 146, 147, 148, 149, 150, 151, 153, 159, 160, 162, 164, 168, 172, 173, 174, 175, 176, 178, 180, 181, 182, 183, 184, 185, 186, and 187 teach similar limitations as stated above in the multiple rejections and are therefore rejected for similar reasons as cited above.

Claims 37, 38, 57, 82, 134, 152, and 161 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Rudland, Weisman, and Du and in further view of Mathews et al. U.S. Pub. No. 2003/0061256, hereinafter “Mathews”.

Claim 37
The non-transitory computer storage medium of claim 35 wherein the link is received predictively. 
As closely interpreted by the Examiner, Mathews teaches caching multiple types of constellations for quick retrieval for other requests for similar resources/services that are common, (e.g., ¶¶ ¶¶0063 – 0064, & 0114 - 0117 et seq.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Mathews with Rudland because caching multiple types of constellations for quick retrieval for other requests.

Claims 57, 82, 134, 152, and 161 teach similar limitations as is stated above and are therefore rejected for similar reasons as cited above.

Claim 38
The non-transitory computer storage medium of claim 35 wherein the link is a link to another constellation. 
Mathews teaches TDs that reference other TDs, i.e., linking to another link. Since the TD utilizes URIs and reference other TDs, then this would mean links that references another link, (e.g., ¶¶ 0035 et seq., 0100 – 0104 et seq., 0108, 0125, 0137 et seq. & Fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Mathews with Rudland because of mere duplication of parts, see MPEP 2144.04.

Claims 10, 19, 23, 24, 45, 46, 124, 125, 157, 158, 166, 167, 170, and 171 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Rudland, Weisman, Du, and in further view of Srivastava et al. U.S. Patent No. 7,472,349, hereinafter “Srivastava”.

Claim 10
The method of claim 1, further comprising: charging the service host a fee associated with the determined service.
Srivastava teaches charging a fee, (e.g., 35:23 – 59). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Srivastava with teachings of Rudland because charging users for a service is an obvious business practice and results in the inventor making money off their invention. 

Claim 19 teaches similar limitations as is stated above and are therefore rejected for similar reasons as cited above.



Claim 23
The non-transitory computer storage medium of claim 22 wherein the second device is charged for access to the information identifying the at least one additional service.
Srivastava teaches charging a fee, (e.g., 35:23 – 59). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Srivastava with the combine invention of Rudland and Weismann because charging users for a service is an obvious business practice and results in the inventor making money off their invention. 

Claims 45, 46, 124, 125, 157, 158, 166, 167, 170, and 171 teach similar limitations as stated above in the multiple rejections and are therefore rejected for similar reasons as cited above.

Claim 24
The non-transitory computer storage medium of claim 23 wherein the instructions cause the one or more processors to access the plurality of service descriptions corresponding to the devices or services of the resource context at least by querying a service catalog accessible to the peer-to-peer network.
Rudland teaches such a querying of the service catalog, see above cited ares.

Claims 25, 26, 98, and 99 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Rudland, Weisman, Du, and Srivastava, and in further view of Graupner et al. U.S. Pub. No. 2003/0084156, hereinafter “Graupner”.

Claim 25
The non-transitory computer storage medium of claim 24 wherein the at least one aggregate service defines a virtual device.
Graupner specifically teaches using virtual service and virtual servers to perform the service, (e.g., ¶¶ 0040 – 0041). It would have been obvious to one of skill in the art at the time the invention was made to combine Graupner with Rudland, Weisman, Du, and Srivastava because utilizing virtual devices allows services of physical devices to be mapped together to form virtual devices that allows flexibility within the system, (e.g., ¶ 0040).

Claim 26
The non-transitory computer storage medium of claim 25 wherein the instructions cause the one or more processors to access the plurality of service descriptions corresponding to the devices or services of the resource context at least by:
accessing a catalog of available services for the resource context.
Rudland teaches “cataloging” as part of storing the FCM and DCM in the gateways, (e.g., ¶¶0024 – 0030 et seq.).

Claim 98 is rejected for similar reasons stated in the independent claims rejected above and claims 45 and/or 46, see cited areas in the above rejections.
Claim 99 is rejected for similar reasons stated in the independent claims rejected above and claims 45 and/or 46, see cited areas in the above rejections.

Claims 83 – 97, 100, 101, 105 – 116, and 177, 179 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Rudland, Weisman, Du, in further view of Graupner et al. U.S. Pub. No. 2003/0084156, hereinafter “Graupner”.
Claims 83 and 86 are rejected for similar reasons stated in the independent claims rejected above and claim 25, see cited areas in the above rejections.
Claims 87 and 179 are rejected for similar reasons stated in the independent claims rejected above and claim 33, see cited areas in the above rejections.
Claim 88 is rejected for similar reasons stated in the independent claims rejected above and claim 34, see cited areas in the above rejections.
Claim 89 is rejected for similar reasons stated in the independent claims rejected above and claim 35, see cited areas in the above rejections.
Claim 90 is rejected for similar reasons stated in the independent claims rejected above and claim 36, see cited areas in the above rejections.
Claim 91 is rejected for similar reasons stated in the independent claims rejected above and claim 37, see cited areas in the above rejections.
Claim 92 is rejected for similar reasons stated in the independent claims rejected above and claim 38, see cited areas in the above rejections.
Claim 93 is rejected for similar reasons stated in the independent claims rejected above and claim 40, see cited areas in the above rejections.
Claim 94 is rejected for similar reasons stated in the independent claims rejected above and claim 41, see cited areas in the above rejections.
Claim 95 is rejected for similar reasons stated in the independent claims rejected above and claim 42, see cited areas in the above rejections.
Claim 96 is rejected for similar reasons stated in the independent claims rejected above and claim 43, see cited areas in the above rejections.
Claim 97 is rejected for similar reasons stated in the independent claims rejected above and claim 44, see cited areas in the above rejections.
Claim 100 is rejected for similar reasons stated in the independent claims rejected above and claim 47, see cited areas in the above rejections.
Claim 101 is rejected for similar reasons stated in the independent claims rejected above and claims 23, 83, and/or 86, see cited areas in the above rejections.
Claim 105 is rejected for similar reasons stated in the independent claims rejected above and claim 52, see cited areas in the above rejections.
Claim 106 is rejected for similar reasons stated in the independent claims rejected above and claim 53, see cited areas in the above rejections.
Claim 107 is rejected for similar reasons stated in the independent claims rejected above and claim 54, see cited areas in the above rejections.
Claim 108 is rejected for similar reasons stated in the independent claims rejected above and claim 55, see cited areas in the above rejections.
Claim 109 is rejected for similar reasons stated in the independent claims rejected above and claim 56, see cited areas in the above rejections.
Claim 110 is rejected for similar reasons stated in the independent claims rejected above and claim 57, see cited areas in the above rejections.
Claim 111 is rejected for similar reasons stated in the independent claims rejected above and claim 58, see cited areas in the above rejections.
Claim 112 is rejected for similar reasons stated in the independent claims rejected above and claims 57 and/or 59, see cited areas in the above rejections.
Claim 113 is rejected for similar reasons stated in the independent claims rejected above and claim 60, see cited areas in the above rejections.
Claim 114 is rejected for similar reasons stated in the independent claims rejected above and claim 61, see cited areas in the above rejections.
Claim 115 is rejected for similar reasons stated in the independent claims rejected above and claim 62, see cited areas in the above rejections.
Claim 116 is rejected for similar reasons stated in the independent claims rejected above and claim 63, see cited areas in the above rejections.
Claim 177 is rejected for similar reasons stated in the independent claims rejected above and claim 174, see cited areas in the above rejections.

Claims 156 and 165 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Rudland, Weisman, Du, and in further view of Burbeck et al. U.S. Pub. No. 2003/0217139, hereinafter “Burbeck”.

Claim 156
The non-transitory computer storage medium of claim 150 wherein the instructions cause the one or more processors to at least:
obtain a selection or information indicating an inspection of the at least one catalogued service.
Rudland, Weisman, Du, teach all that is stated in the independent claims herein, see above. Burbeck more specifically teaches indicating an inspection, (e.g., ¶ 0113 et seq.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Burbeck with the combine teachings of Rudland, Weisman, Du, because having a system inspect information allows the system to check the information before applying it to their system.

Claim 165 teaches similar limitations as is stated above and are therefore rejected for similar reasons as cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992



/DAVID E ENGLAND/Primary Examiner, Art Unit 3992      

Conferees:
                                                                                                                                                                               /Roland Foster/, Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992